
	

113 S2205 IS: Small Business Fairness in Health Care Act
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2205
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Mr. Enzi (for himself, Mr. Portman, Mr. Risch, Mr. Barrasso, Mr. Scott, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt certain small businesses from the employer
			 health insurance mandate and to modify the definition of full-time
			 employee for purposes of such mandate.
	
	1.Short titleThis Act may be cited as the Small Business Fairness in Health Care Act.
		
			2.
			Restrictions on application of employer health insurance mandate
			
				(a)
				Exception for small business concerns
				Section 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					
						(F)
						Exception for small business concerns
						The term applicable large employer shall not include any employer which is a small business concern (within the meaning of section 3
			 of the Small Business Act).
					.
			
				(b)
				Definition of full-Time employee
				Section 4980H(c) of such Code is amended—
				
					(1)
					in paragraph (2)(E), by striking by 120 and inserting by 174, and
				
					(2)
					in paragraph (4)(A), by striking 30 hours and inserting 40 hours.
				
				(c)
				Effective date
				The amendments made by this section shall apply to months beginning after December 31, 2013.
			
